38 So. 3d 329 (2010)
Richard M. BADON; Bonnie J. Fiorito; Jon Schmaltz; Colin MacFetters; Jan & Donald Gennusa; Bradley & Ellen Fitte; Ralph Barre; Leander L. Collin, Jr. & Linda Bauer Collin; Ann McDaniel Copeland, Wife of/and John L. Copeland, James H. Orr, Jr. & Winifred Abadie Orr; Fred J. Darsam & Charlene Nowak Darsam; Janet Landry Hopkins & Henry G. Hopkins, Jr.; Walter Nichols; Edward Fielding; E J Fielding Funeral Home, Inc.; Ozone Carwash, LLC; James N. Cordell; Cordell Furniture, Inc.; Ernest Autin, Jr.; Karl & Kathy Donnelly; Michael S. Feraci; Frederick J. Bergens, III & Darlene R. Burgens; Leo & Althea Fitte; Alben J. Arena & Aster Legaux Arena; Robert Gail; David and Janet Grouchy
v.
Sheriff Rodney "Jack" STRAIN, in his Capacity as Ex Officio Tax Collector for the Parish of St. Tammany, Patricia Schwartz Core, in her Capacity as St. Tammany Parish Assessor, The Louisiana Tax Commission, and St. Tammany Fire Protection District No. 12.
No. 2010-CC-0870.
Supreme Court of Louisiana.
June 18, 2010.
*330 Denied.